Citation Nr: 0006500	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-08 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for low back pain, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied the benefit sought 
on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected low back disability is manifested 
by subjective complaints of pain, without flare-ups, pain on 
use, excess fatigability or weakness.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
low back pain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his low back disability does not adequately reflect the 
severity of that disability.  Therefore, a favorable 
determination has been requested.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  In this regard, the Board notes that the veteran 
has been afforded a VA examination, and that records of VA 
medical treatment referred to by the veteran have been 
associated with the claims file.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7 (1997).

Under the Rating Schedule, residuals of a fracture of a 
vertebra without cord involvement, and manifested by abnormal 
mobility requiring a neck brace (jury mast), warrant a 60 
percent evaluation.  A 100 percent evaluation is for 
assignment for residuals of fracture of a vertebra where 
there is cord involvement and the veteran is bedridden or 
requires long leg braces.  In other cases, residuals of 
fracture of a vertebra are rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of a vertebral body.  Ratings based on 
ankylosis or limited motion may not be assigned for more than 
one segment by reason of involvement of only the first or 
last vertebra of an adjacent segment.  Diagnostic Code 5285.  

Moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation, while severe limitation of motion of 
the lumbar spine warrants a 40 percent evaluation.  
Diagnostic Code 5292.  Moderate intervertebral disc syndrome, 
with recurrent attacks, warrants a 20 percent evaluation.  
Severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief, warrants a 40 percent evaluation.  
A 60 percent evaluation is for assignment for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Diagnostic Code 5293.  

Lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent evaluation.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  Diagnostic Code 5295.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (1999).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  A September 1974 rating decision 
granted the veteran service connection for fracture of the L-
3 vertebra.  The assigned evaluation was 10 percent, 
effective July 1973.  The referenced diagnostic code was 
5285.

A January 1977 rating decision assigned a temporary 100 
percent evaluation from September 20, 1976.  Thereafter, a 20 
percent evaluation was assigned, effective January 1, 1977.  
The service connected disability was reclassified as low back 
pain, unknown etiology (history of fracture L-3 vertebra).  A 
Board decision in September 1983 confirmed the 20 percent 
evaluation, and it has been continued to date.

The February 1998 rating decision on appeal stems from a 
reopened increased rating claim received on October 1, 1997.  
Clinical findings as to the veteran's low back disability 
status, dated within one year prior to receipt of the claim, 
are not of record.

The report of an October 1997 VA spine examination indicates 
that the veteran complained of chronic low back pain for more 
than 40 years, followed at irregular intervals in the VA 
medicine clinic for the prior 18 months.  The veteran's 
symptoms were noted to be well-controlled with Motrin 600 
mg., q.i.d. p.r.n.  

On objective examination, there was no postural abnormality 
and no fixed deformity, and carriage and gait were normal. 
The lumbosacral spine appeared aligned without local muscle 
spasm and there was no tenderness on pressure.  Lower 
extremities were neurologically intact.  Range of motion for 
the lumbar spine was forward flexion to 95 degrees, backward 
extension to 35 degrees, lateral flexion to 40 degrees, 
bilaterally, and rotation to 35 degrees, bilaterally.  It was 
noted that there was no objective evidence of pain during the 
range of motion measurements; no significant periods of 
flare-ups; and no use of crutches, braces or canes.  The 
examiner opined that the effects of the veteran's low back 
condition on his usual occupation and daily activities 
appeared minimal.  Radiographic examination resulted in an 
impression of degenerative changes of the lumbosacral spine, 
no other evidence of acute injury seen.  Vertebral body 
heights were maintained.  The final diagnosis was suspect 
degenerative joint disease of the lumbosacral spine.  

In April 1998, the veteran complained of low back pain and 
sought admission to the chronic back clinic.  He was on 
Darvon and Naproxen and said that his pain had become much 
worse in the prior two weeks.  In May 1998, the veteran 
complained of low back pain that did not go anywhere, with 
minimal leg pain and difficulty walking, bending or lifting.  
Radiographic examination indicated advanced degenerative 
joint disease.  The plan was to use heat, Naproxen, Motrin, a 
TENS unit and a corset for pain.  

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against entitlement 
to an evaluation in excess of 20 percent for low back pain.  

No cord involvement as a residual of the service-connected L-
3 vertebra fracture has been demonstrated.  Likewise, there 
has been no clinical demonstration of associated neurological 
impairment.  Indeed, in May 1998, the veteran said that his 
back pain did not radiate.  Additionally, no vertebral 
deformity has been clinically identified, including on X-ray 
examination.  Accordingly, an evaluation in excess of 20 
percent is not warranted under Diagnostic Code 5285 or 5293.

The VA examination and treatment records are negative for 
muscle spasm on backward bending, showing of marked 
limitation of forward bending, loss of lateral motion with 
osteo-arthritic changes, narrowing or irregularity of joint 
space, or abnormal mobility on forced motion.  Therefore, an 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5295.  

The Board recognizes that the veteran complains of chronic 
low back pain on use, and that the May 1998 VA examination 
report shows that he was to use heat, naproxen, Motrin, a 
TENS unit and a corset.  However, the veteran has submitted 
no additional treatment records showing actual implementation 
of the planned treatment or any continued back treatment at 
all.  Moreover, on VA examination in October 1997, the 
veteran's range of motion was full and without objective 
evidence of pain, there were no significant periods of flare-
ups, and the effects of his low back disability on his usual 
occupation and daily activities appeared minimal.  The 
veteran's low back disability simply does not satisfy the 
schedular requirements for an evaluation in excess of 20 
percent based on limitation of motion.  Diagnostic Code 5292.  
As a result, the Board concludes that the veteran's low back 
disability is correctly evaluated as 20 percent disabling, 
and a higher evaluation under sections 4.40, 4.45 or 4.59 for 
consideration of pain is not warranted.  See DeLuca, 8 Vet. 
App. at 202.

In light of the above, an evaluation in excess of 20 percent 
for low back pain is denied.  


ORDER

An increased evaluation for low back pain is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

